Judgment, Supreme Court, New York County (Walter Tolub, J.), entered April 4, 2001, bringing up for review an order, same court and Justice, entered January 24, 2001, after a nonjury trial, which found that defendant attorneys had committed malpractice but that such malpractice was not the proximate cause of plaintiffs alleged damages, and, upon such finding, dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court (Elliott Wilk, J.), entered on or about May 16, 2000, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously dismissed, without costs. Appeal and cross appeal from the order entered January 24, 2001 unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment. Defendants’ cross appeal from the judgment entered April 4, 2001 unanimously dismissed, without costs (see CPLR 5511, 5501 [a] [1]).
We affirm the judgment dismissing the complaint upon the ground that the trial evidence did not permit a finding of legal malpractice against defendants. The evidence showed that the subject transaction had been negotiated and structured by plaintiff and that defendants were retained merely to memorialize the transaction, which they did competently. Under the circumstances, defendants had no duty to conduct a title search. In any event, even if defendants’ failure to conduct a title search had amounted to malpractice, as the trial court found, plaintiff failed to make out the requisite causal connection between the claimed malpractice and the loss allegedly sustained, particularly since the evidence established that plaintiff was aware of the extent to which the sole asset of the corporation in which it was nominally investing was encumbered (see Dweck Law Firm v Mann, 283 AD2d 292, 293; Franklin v Winard, 199 AD2d 220).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.